Citation Nr: 1315904	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  07-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently rated 50 percent disabling.

3.  Entitlement to an effective date earlier than May 6, 2011 for an increased, 50 percent rating for PTSD.

4.  Entitlement to an increased rating for diabetes, currently rated 20 percent disabling.

5.  Entitlement to non-service connected pension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Whether new and material evidence has been received to reopen a claim for service connection for chloracne.

8.  Whether new and material evidence has been received to reopen a claim for service connection for anti-social personality.

9.  Whether new and material evidence has been received to reopen a claim for service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, including service in Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO, among other things, denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for polysubstance abuse.

In May 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In March 2009, the Board granted the application to reopen and remanded the reopened claim.  In September 2009 and again in January 2011, the Board denied the claim, but each of these decisions was vacated by United States Court of Appeals for Veterans Claims (the Court) pursuant to Joint Motions by counsel for the Veteran and VA.

Separately, in February 2012, the RO increased the rating for the Veteran's PTSD to 50 percent, effective May 6, 2011, denied a claim for an increased rating for diabetes, denied a claim for non service connected pension, denied a claim for a TDIU, granted applications to reopen claims for entitlement to service connection for chloracne, anti-social personality, and paranoid schizophrenia, and denied the underlying service connection claims.  The Veteran's attorney filed a timely March 2012 notice of disagreement (NOD) with the assigned ratings and effective dates and the denials of the service connection claims.  Regarding the applications to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened, regardless of whether the RO granted or denied an application to reopen.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As discussed in the remand section below, no statement of the case (SOC) has yet been issued in response to the March 2012 NOD.

The issues of entitlement to an increased rating for PTSD, entitlement to an effective date earlier than May 6, 2011 for an increased, 50 percent rating for PTSD, entitlement to an increased rating for diabetes, entitlement to non-service connected pension, entitlement to a TDIU, and whether new and material evidence has been received to reopen a claims for service connection for chloracne, anti-social personality, and paranoid schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDING OF FACT

The only probative medical opinion of record supports a relationship between the Veteran's PTSD symptoms and his polysubstance abuse, and the latter was therefore not the result of willful misconduct.


CONCLUSION OF LAW

Polysubstance abuse is proximately due to or the result of service connected PTSD.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Board is, however, granting the only claim being decided herein, for entitlement to service connection for polysubstance abuse, further discussion of the VCAA is unnecessary.

While service connection is warranted where current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As a general matter, VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(b), (d); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  The United States Court of Appeals for the Federal Circuit, however, has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  In this case, the Veteran claims that his polysubstance abuse disability is secondary to his service-connected PTSD.

There is evidence of both polysubstance abuse and psychiatric symptoms in service.  While there was no diagnosis of PTSD in service, PTSD has been found to be related to service, and therefore to have been incurred therein.  There are only two medical opinions as to whether there is a relationship between the Veteran's PTSD and his polysubstance abuse.  A VA psychologist concluded after an October 2006 VA examination that the Veteran's drug and alcohol abuse were primary, while a different VA psychologist noted on an August 2000 VA examination that the Veteran had bad dreams about Vietnam three times per week and "continued to use alcohol to intoxication . . . to prevent [these] dreams."  The July 2010 Joint Motion instructed that the Board consider the August 2000 opinion as evidence tending to show a relationship between PTSD and polysubstance abuse and the August 2012 Joint Motion found the October 2006 VA examination to be inadequate because it did not contain a rationale and it was not clear if the examiner was fully cognizant of the Veteran's relevant history.

Given that the the October 2006 negative nexus opinion must be deemed inadequate pursuant to the instructions in the August 2012 Joint Motion, the only remaining opinion is that of the August 2000 VA examiner.  Recently, the Court has reaffirmed that medical reports must be read as a whole and in context and that even flawed medical opinions have some probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Reading the August 2000 opinion in context, the examiner indicated that the Veteran's PTSD symptoms caused him to abuse alcohol.  He did not identify a precise date on which PTSD caused this abuse, but given that psychiatric symptoms have existed since service and PTSD has been found to have been incurred in service, it is reasonable to read the examiner's statement as indicating that the PTSD or its prodromal symptoms were the cause of the Veteran's polysubstance abuse, and that the polysubstance abuse was therefore proximately due to or the result of the PTSD.  Entitlement to polysubstance abuse secondary to PTSD is therefore warranted.  As disability therefore did not originate due to substance abuse, it is not deemed to constitute willful misconduct on the part of the Veteran.  


ORDER

Entitlement to service connection for polysubstance abuse secondary to PTSD is granted.


REMAND

As noted above, in February 2012, the RO increased the rating for the Veteran's PTSD to 50 percent, effective May 6, 2011, denied a claim for an increased rating for diabetes, denied a claim for non service connected pension, denied a claim for a TDIU, granted applications to reopen claims for entitlement to service connection for chloracne, ant-social personality, and paranoid schizophrenia, and denied the underlying service connection claims.  The Veteran's attorney filed a timely March 2012 NOD with the assigned ratings and effective dates and the denials of the service connection claims, but neither the physical nor Virtual VA claims file reflects that a SOC has been issued.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the claims for entitlement to an increased rating for PTSD, entitlement to an effective date earlier than May 6, 2011 for an increased, 50 percent rating for PTSD, entitlement to an increased rating for diabetes, entitlement to non-service connected pension, entitlement to a TDIU, and whether new and material evidence has been received to reopen a claims for service connection for chloracne, anti-social personality, and paranoid schizophrenia are REMANDED for the following action:

1.  Issue a SOC, accompanied by notification of appellate rights, which addresses the issues of entitlement to an increased rating for PTSD, entitlement to an effective date earlier than May 6, 2011 for an increased, 50 percent rating for PTSD, entitlement to an increased rating for diabetes, entitlement to non-service connected pension, entitlement to a TDIU, and whether new and material evidence has been received to reopen a claims for service connection for chloracne, anti-social personality, and paranoid schizophrenia.

The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the SOC.  38 C.F.R. § 20.202 (2012).

2.  If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


